Citation Nr: 0202305	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for migraine headaches, 
as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to May 
1982, and from September 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran currently is not shown to have a hearing 
disability for VA compensation purposes.

3.  The currently diagnosed migraine headaches are not shown 
to be etiologically or causally related to the veteran's 
service-connected tinnitus.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing disability for which 
service connection can be granted.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).

2.  Migraine headaches are not proximately due to or the 
result of the veteran's service-connected tinnitus.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claims prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  The discussions in the rating 
decisions, statement of the case (SOC), and supplemental 
statement of the case (SSOC) informed him of the information 
and evidence needed to substantiate his claims for service 
connection and complied with the VA's notification 
requirements.  The Board notes that while additional evidence 
has been received by the Board since the veteran was issued a 
SSOC in July 2001, pursuant to changes to 38 C.F.R. § 19.31 
as a result of final regulations recently effective as of 
February 22, 2002, the Board is not obligated to seek a new 
SSOC from the RO to address this recently received evidence.  
Specifically, a SSOC is not required "if the Board obtains 
additional pertinent evidence on its own or if additional 
evidence is received by the AOJ after the appeal has been 
certified and transferred to the Board."  See 66 Fed. Reg. 
40942, 40944 (Aug. 6, 2001).  See also 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.31).  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues of entitlement to service 
connection now before the Board on appeal has been obtained.  
The RO has obtained the veteran's service medical records and 
his post-service treatment records.  Reasonable efforts were 
taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  The 
veteran has also been provided VA examinations in connection 
with the disabilities at issue.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for his claimed disorders.  
The discussions in the rating decisions, SOC, and SSOC have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulations have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Various regulations provide several devices for establishing 
service connection.  If a chronic disease shown as such in 
service is diagnosed at any time after service, it is service 
connected.  38 C.F.R. § 3.303(b) (2001).  Evidence of 
continuity of symptomatology is only required where 
chronicity is not shown in service or during a presumptive 
period.  Id.  Any disease first diagnosed after service may 
be service connected if all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated by service, without regard to presumptive periods.  
38 C.F.R. § 3.303(d) (2001).

In addition to the laws and regulations cited above in terms 
of entitlement to service connection, organic diseases of the 
nervous system, including sensorineural hearing loss, which 
become manifest to a degree of 10 percent or more within one 
year from the date of separation from service shall be 
considered to have been incurred or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001); Hensley v. Brown, 5 
Vet. App. 155 (1993).  

Further, governing VA regulatory provisions set forth 
specific criteria by which hearing loss is deemed to 
constitute a disability for VA purposes.  These provisions 
stipulate, at 38 C.F.R. § 3.385 (2001), that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2001).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Bilateral Hearing Loss

The veteran maintains that he should be granted service 
connection for bilateral hearing loss as this condition was 
incurred coincidentally with exposure to noise during his 
military service.  He adds that he had no hearing loss at the 
time of his service entrance, and that his hearing gradually 
deteriorated during his period of service. 

The service medical records show that on examination for 
Marine reserves in August 1981 audiometric studies (ANSI) 
revealed audiometer thresholds of 5, 0, 0, 5, 15, and 50 
decibels for the right ear at frequencies of 500, 1000, 2000, 
3000, 4000, and 6000 hertz.  Audiometer thresholds were 
reported for the left ear as 10, 5, 0, 5, 15, and 20 at 
frequencies of 500, 1,000, 2,000, 3000, 4,000, and 6000 
hertz. Audiometer examination accomplished in May 1982 at the 
time of the veteran's separation from active duty shows 
showed audiometer thresholds (ANSI-1969) of 10, 5, 5, 0, 5, 
and 55 for the right ear at frequencies of 500, 1000, 2000, 
3000, 4000, and 6000 hertz.  Audiometer thresholds were 
reported for the left ear, at similar hertz levels, as 10, 5, 
5, 5, 15 and 60.  The report included a diagnosis of 
bilateral high frequency hearing loss, not considered 
disabling.  A report of examination at service separation, 
dated in March 1986, shows audiometer thresholds (ANSI-69) of 
0, -5, -10, 5, 25, and 65 for the right ear at frequencies of 
500, 1000, 2000, 3000, 4000, and 6000 hertz.  Audiometer 
thresholds were reported for the left ear, at similar hertz 
levels, as 10, 0, -5, 5, 25 and 90.  

The report of a VA audiological examination dated in August 
1998 shows that the veteran complained of bilateral hearing 
loss.  The veteran claimed that during his period of active 
service he served as a data analyst and that his office was 
on a flight line.  He added that due to the location of his 
office he was exposed to excessive aircraft noise, and that 
he was also exposed to some weapons fire.  In conjunction 
with the examination pure tone thresholds for the right ear 
were reported as 15, 10, 20, 10, and 35 at frequencies of 
500, 1000, 2000, 3000, and 4000 hertz with an average of 18.  
For the left ear, at the same hertz levels, the findings were 
reported to be 15, 10, 10, 15, and 25 with an average of 15.  
The examiner noted that the veteran showed mild to moderately 
severe sensorineural hearing loss bilaterally from 4000 to 
8000 hertz with a noise scratch at 6000 hertz.  Speech 
recognition was described to be 100 percent for the right ear 
and 96 percent for the left ear.  

The report of a VA audiological examination dated in April 
2001 shows that the veteran indicated that his primary 
hearing-related difficulty was hearing speech, particularly 
in noisy situations.  The veteran added that he was exposed 
to noise when he walked to and from his office near a flight 
line during his period of service.  Pure tone thresholds for 
the right ear were reported as 15, 10, 10, 10, and 35 at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz; the 
average was 16.  For the left ear, at the same hertz levels, 
the findings were reported to be 15, 15, 10, 15, and 35, with 
the calculated average of 19.  Speech recognition was 
described to be 96 percent bilaterally.  The examiner noted 
that the veteran showed moderate to severe high frequency 
sensorineural hearing loss, accompanied by constant bilateral 
tinnitus.  The examiner added that the configuration of the 
hearing loss was consistent with noise exposure.  

The report of a VA ear disease examination report, also dated 
in April 2001, shows a diagnosis of bilateral high frequency 
sensorineural hearing loss (likely noise induced).  

Audiological examinations conducted during the veteran's 
period of service, discussed above, do not show the presence 
of impaired hearing, which satisfies the specific criteria by 
which hearing loss is deemed to constitute a disability for 
VA purposes.  See 38 C.F.R. § 3.385 (2001).  Likewise, 
medical findings included as part of the above-discussed 
reports of recent VA audiometric examinations conducted in 
August 1998 and April 2001 do not show the presence of 
impaired hearing, pursuant to 38 C.F.R. § 3.385 (2001). 

Based upon the evidence of record, the Board finds service 
connection for bilateral hearing loss is not warranted.  In 
this regard, the Board notes that competent evidence has not 
been submitted demonstrating the presence of impaired 
hearing, pursuant to 38 C.F.R. § 3.385 (2001).  In the 
absence of a current hearing disability satisfying the 
requirements of 38 C.F.R. § 3.385 (2001), the claim must be 
denied by operation of the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

Migraine Headaches

In a March 1999 rating decision, the RO granted service 
connection for  tinnitus.  The veteran contends that his 
migraine headaches disorder is, in essence, due to his 
service-connected tinnitus.

Review of the record shows that a private outpatient clinical 
progress record dated in June 1999 shows that the veteran 
complained of a history of migraine headaches, with an 
increased frequency the past 3 to 4 years.  He also 
complained of dizziness.  A history of tinnitus was also 
reported by the veteran, with increased ringing before the 
occurrence of the migraine headaches.  The veteran described 
the feeling as similar to an aura, and that the ringing 
decreased after the headaches.  The diagnoses were history of 
recurrent migraine headaches and history of tinnitus.

As shown as part of a letter submitted to VA dated in 
February 2000 the veteran indicated that he suffered from 
migraine headaches on a regular basis, usually about once a 
week.  He added that his migraine headaches were always 
preceded by periods in which his tinnitus became really loud.

A letter dated in June 2000, and written by a private 
physician, has also been associated with the evidence of 
record.  Review of the letter shows that the physician 
indicated that the veteran had had constant bilateral 
tinnitus since on or about 1983.  It was also noted that a 
couple of years after 1983 the veteran began to have episodic 
headaches which began with very strong tinnitus and which 
increased to the point where the veteran could almost hear 
nothing else.  The physician also reported that the veteran's 
headaches began 45 minutes after the onset of the strong 
tinnitus.  These headaches, noted the physician, were 
occurring several times per week and had become more severe 
over the years.  The physician opined that the veteran's 
tinnitus was causing and contributing to his headache 
condition.

As shown as part of an April 2001 VA audiological report, it 
was noted that the veteran's medical record was available to 
the examiner.  While the examiner noted that the veteran was 
to be scheduled to be seen by a neurologist with regard to 
the relationship between his tinnitus and migraine headaches, 
the examiner parenthetically noted that in his 30 years of 
working with patients, many of whom who had had tinnitus, he 
had never had a patient who claimed that tinnitus was a cause 
of migraine headaches.  The VA audiological examiner opined 
that the veteran was misinterpreting the exacerbation of the 
tinnitus prior to the headache onset as a cause when, in 
fact, it was probably part of an aura in his case, signaling 
an impending migraine headache.  The examiner went on to 
state that this medical question regarding a relationship 
between the veteran's tinnitus and migraine headaches should 
properly be made by a neurologist.

Also of record is a VA neurological disorders examination 
report, also dated in April 2001.  The report indicated that 
the examiner reviewed the veteran's claims folder.  The 
veteran reported having headaches which started along with 
his tinnitus in about 1983 or 1984.  The veteran reported 
that his headaches were related to his tinnitus, as the 
tinnitus increases in severity just prior to his having a 
migraine headache.  The veteran reported that he took Midrin 
for his headaches, which helped only if he caught the 
headache symptoms early.  The veteran added that his 
headaches lasted for a period of one hour to several hours.  
Migraine headaches without visual aura was diagnosed.  The 
examiner opined that the reason the veteran's tinnitus 
increased was due to the feeling of hyperacusis prior to the 
headaches.  He added that he did not think that the tinnitus 
itself was the cause of the migraine headaches, but rather 
that just because the tinnitus increases it was just a 
feature of migraine headaches which intensify any sound.  The 
examiner added that the veteran's migraine headaches were 
more likely than not unrelated to his service-connected 
tinnitus.  

The veteran submitted new evidence, via facsimile, to the 
Board in January 2002.  The Board parenthetically notes that 
what appears to be either an original or photocopy of this 
newly submitted evidence was later received by the Board in 
February 2002.  This new evidence, in the form of a private 
medical opinion, also dated in January 2002, is shown to have 
been written by the same private physician who provided the 
above-discussed June 2000 medical opinion. 

Review of the above-referenced January 2002 private medical 
opinion shows that the private physician essentially repeated 
her earlier expressed nexus opinion regarding the veteran's 
migraine headaches and his service-connected tinnitus.  In 
addition, the physician cited to several medical journals and 
articles in support of her medical opinion concerning the 
relationship between tinnitus and migraine headaches.  The 
physician also opined that in the case of the veteran his 
service-connected tinnitus both provoked and perpetuated his 
migraines.  

The Board observes, as earlier indicated, that the statements 
provided by the veteran in the course of this appeal are 
considered competent evidence when describing the symptoms 
and incidents associated with his recurring migraine 
headaches.  However, a lay person is not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Following a careful review of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that his migraine headaches are caused or 
aggravated by his service-connected tinnitus disability.  The 
Board notes that the above-discussed April 2001 VA 
examination reports included thorough histories and 
evaluations.  Additionally, review of the April 2001 VA 
neurological examination report indicated that the examiner 
reviewed the veteran's claims folder.  On the other hand, the 
above-discussed June 2000 and January 2002 letters submitted 
by a private physician do not indicate that the veteran's 
entire medical history was available to the physician who 
indicated on each occasion a causal link between the 
veteran's migraine headaches and his service-connected 
tinnitus.  In addition, it does not appear from the record 
that the private physician who rendered the June 2000 and 
January 2002 opinions had had an opportunity to examine the 
veteran.  In view of the above factors, the Board finds the 
April 2001 VA examination reports to be more probative than 
the two private medical opinions on the issue of etiology.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for secondary service connection for migraine headaches 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp.
2001); Gilbert V. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for migraine headaches, as secondary to 
service-connected tinnitus is denied.  



		
A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

